DETAILED ACTION
This is a non-final Office action in reply to the Response to Restriction/Election requirement filed 10/19/2021 for the application filed 02/03/2020. Claims 1-20 are pending. 
Claim 8 is withdrawn without traverse in the reply filed 10/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-153880, filed on 08/09/2017.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7, 9-20) in the reply filed on 10/19/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
[0050]: “a planer shape” should read “a planar shape”. Please correct all iterations of “planer” throughout the specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 includes the limitation “a first heating unit… configured to heat the first backup roll” 
wherein the specification recites “the first heating unit 60 is an electric heater and the four first heating units 60 as electric heaters are embedded at equally spaced angles in the first backup roll 24” (See Paragraph [0040] of Application). Therefore, specification defines the first heating unit 60 is an electric heater and the four first heating units 60 as electric heaters are embedded at equally spaced angles in the first backup roll 24 as corresponding structure for the claimed placeholder of “first heating unit”.
	Claim 1 includes the limitation “a contact unit configured to contact the back face of the base material being conveyed in the conveyance direction in the first range” wherein the specification recites “the contact unit may include a first contact roll provided opposite to the emboss roll at the third position and configured to rotate in the second rotational direction while contacting the back face of the base material” (see Paragraph [0014] of Application). Therefore, specification defines the contact unit 
Claim 6, 12-15 include the limitation “a second heating unit… configured to heat the second 
backup roll” wherein the specification recites “the second heating unit 62 is an electric heater and the four second heating units 62 as electric heaters are embedded at equally spaced angles in the second backup roll 26” (See Paragraph [0041] of Application). Therefore, specification defines the second heating unit 62 is an electric heater and the four second heating units 62 as electric heaters are embedded at equally spaced angles in the second backup roll 26 as corresponding structure for the claimed placeholder of “second heating unit”.
Claim 7, 16-20 include the limitation “a third heating unit… configured to heat the emboss 
roll” wherein the specification recites “the third heating unit 64 is an electric heater and the four second heating units 64 as electric heaters are embedded at equally spaced angles in the emboss roll 20” (See Paragraph [0042] of Application). Therefore, specification defines the third heating unit 64 is an electric heater and the four second heating units 64 as electric heaters are embedded at equally spaced angles in the emboss roll 20 as corresponding structure for the claimed placeholder of “third heating unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 102 or § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 12-14, 16-18, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hara et al. (JP 2007261202 A), hereinafter Hara (provided by applicant in IDS filed 2/23/2020).
Regarding Claim 1, Hara discloses an emboss fabrication apparatus (Figure 1) comprising: an emboss roll (mold roller 16 Figure 1) that includes, on an outer periphery (peripheral surface [0014]), a molded portion having a concavo-convex shape (concavo-convex shape of mold roller 16 [0077]) and is configured to rotate in a first rotational direction along a circumferential direction ([0032]); a first backup roll (nip roller 18 Figure 1) provided on a first side of the emboss roll in a first disposition direction along a radial direction of the emboss roll (arrow in Figure 1 [0037]) and configured to contact a back face of a base material having an elongated shape (presses resin material [0034]), sandwich, together with the emboss roll, the base material while a front face of the base material is pressed against the molded portion (presses resin material with mold roller 16 [0034]), and rotate in a second rotational direction opposite to the first rotational direction (flush in rotational direction [0034]); a second backup roll (peeling roller 24 Figure 1) provided further on a second side of the emboss roll in the first disposition direction than the first backup roll ([0014] Figure 1) and configured to contact the back face of the base material, sandwich, together with the emboss roll, the base material having passed between the emboss roll and the first backup roll (24 works with mold roller 16 to press resin material 14 [0054]) and being conveyed on the outer periphery of the emboss roll in a conveyance direction corresponding to each of the first rotational direction (rotate by arrow [0057] Figure 1) and the second rotational direction while the front face of the base material is pressed against the molded portion, and rotate in the second rotational direction ([0060] Figure 1); and a contact unit (auxiliary rollers 19 Figure 1) provided opposite to the emboss roll in a first range of the outer periphery of the emboss roll and configured to contact the back face of the base material being conveyed in the conveyance direction in the first range (assists in pressing of resin material with mold roller 16 [0052]), Figure 1), the second position being a position where the base material enters between the emboss roll and the second backup roll (material passes through 24 and 16 [0052] Figure 1).
Hara does disclose the nip roller 18 is provided with temperature adjusting means ([0040]) and as the roller temperature adjusting means of the nip roller 18, a configuration in which oil whose temperature is adjusted is circulated inside the roller can be preferably employed ([0041]). Hara is silent as to explicitly disclose the temperature adjusting means is a first heating unit provided to the first backup roll.  Furthermore, the nip roller (18) has inherent characteristics that anticipates the structural limitations of “a first heating unit”, as claimed in Claim 1, and even though the disclosure of Hara is silent to explicitly introduce the nip roller (18) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Thus, it would be obvious to one of ordinary skill in the art that the first backup roll (nip roller) can be heated by a unit that includes the oil which is configured to heat the first backup roll (nip roller) to a high temperature as necessitated by the operating parameters of the process. Therefore, Hara teaches a first heating unit provided to the first backup roll and configured to heat the first backup roll, and accordingly Hara discloses all of the features of Claim 1.

    PNG
    media_image1.png
    358
    690
    media_image1.png
    Greyscale

Regarding Claim 2, Hara discloses the contact unit is provided opposite (rollers 19 opposite to mold 16 Figure 1) to the emboss roll at a third position closer to the first backup roll than the second position in the first range (19A is closer at point of contact to nip roller 18  than peeling roller 24 Figure 1).
Regarding Claim 3, Hara discloses the contact unit includes a first contact roll provided opposite to the emboss roll at the third position (roller 19A Figure 1) and configured to rotate in the second rotational direction while contacting the back face of the base material (rotates [0032] and contacts material 14 Figure 1).
Regarding Claim 4, Hara discloses the contact unit includes a second contact roll provided opposite (rollers 19 opposite to mold 16 Figure 1) to the emboss roll at a fourth position closer to the second backup roll than the third position in the first range (19C is closer at point of contact to peeling roller 24 than nip roller 18 Figure 1) and configured to rotate in the second rotational direction while contacting the back face of the base material (rotates [0032] and contacts material 14 Figure 1).
Regarding Claim 6, Hara teaches the emboss fabrication apparatus according to Claim 1 (see above rejection of Claim 1), further comprising a second heating unit (peeling roller 24 is provided with temperature adjusting means [0058, 0085]) provided to the second backup roll (peeling roller 24 Figure 1) and configured to heat the second backup roll (heats/controls surface temperature of roller 24 [0058, 0085]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the 
temperature control of the nip roller 18 and the peeling roller 24 is preferably performed for each individual roller ([0085]).  Thus, the peeling roller (24) has inherent characteristics that anticipates the structural limitations of “a second heating unit”, as claimed in Claim 6, and even though the disclosure of Hara is silent to explicitly introduce the peeling roller (24) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the first heating unit for the nip roller 18, it would be obvious to one of ordinary skill in the art that the second backup roll (peeling roller) can be heated by a unit that includes the temperature control means which is configured to heat the second backup roll (peeling roller) to a high temperature as necessitated by the operating parameters of the process.
Regarding Claim 7, Hara teaches the emboss fabrication apparatus according to Claim 1 (see above rejection of Claim 1), further comprising a third heating unit (temperature adjusting means of each roller, including roller 16 [0060-0061]) provided to the emboss roll (mold roller 16 Figure 1) and configured to heat the emboss roll (heats plurality of points over width of roller 16 [0060-0061]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). Thus, the mold roller (16) has inherent characteristics that anticipates the structural limitations of “a third heating unit”, as claimed in Claim 7, and even though the disclosure of Hara is silent to explicitly introduce the mold roller (16) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the second heating unit for the reeling roller 24, it would be obvious to one of ordinary skill in the art that the emboss roll (molding 
Regarding Claim 12, Hara teaches the emboss fabrication apparatus according to Claim 2 (see above rejection of Claim 2), further comprising a second heating unit (peeling roller 24 is provided with temperature adjusting means [0058, 0085]) provided to the second backup roll (peeling roller 24 Figure 1) and configured to heat the second backup roll (heats/controls surface temperature of roller 24 [0058, 0085]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the temperature control of the nip roller 18 and the peeling roller 24 is preferably performed for each individual roller ([0085]). Thus, the peeling roller (24) has inherent characteristics that anticipates the structural limitations of “a second heating unit”, as claimed in Claim 12, and even though the disclosure of Hara is silent to explicitly introduce the peeling roller (24) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the first heating unit for the nip roller 18, it would be obvious to one of ordinary skill in the art that the second backup roll (peeling roller) can be heated by a unit that includes the temperature control means which is configured to heat the second backup roll (peeling roller) to a high temperature as necessitated by the operating parameters of the process.
Regarding Claim 13, Hara teaches the emboss fabrication apparatus according to Claim 3 (see above rejection of Claim 3), further comprising a second heating unit (peeling roller 24 is provided with temperature adjusting means [0058, 0085]) provided to the second backup roll (peeling roller 24 Figure 1) and configured to heat the second backup roll (heats/controls surface temperature of roller 24 [0058, 0085]).
[0085]). Thus, the peeling roller (24) has inherent characteristics that anticipates the structural limitations of “a second heating unit”, as claimed in Claim 13, and even though the disclosure of Hara is silent to explicitly introduce the peeling roller (24) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the first heating unit for the nip roller 18, it would be obvious to one of ordinary skill in the art that the second backup roll (peeling roller) can be heated by a unit that includes the temperature control means which is configured to heat the second backup roll (peeling roller) to a high temperature as necessitated by the operating parameters of the process.
Regarding Claim 14, Hara teaches the emboss fabrication apparatus according to Claim 4 (see above rejection of Claim 4), further comprising a second heating unit (peeling roller 24 is provided with temperature adjusting means [0058, 0085]) provided to the second backup roll (peeling roller 24 Figure 1) and configured to heat the second backup roll (heats/controls surface temperature of roller 24 [0058, 0085]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the temperature control of the nip roller 18 and the peeling roller 24 is preferably performed for each individual roller ([0085]). Thus, the peeling roller (24) has inherent characteristics that anticipates the structural limitations of “a second heating unit”, as claimed in Claim 14, and even though the disclosure of Hara is silent to explicitly introduce the peeling roller (24) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the first heating unit for the nip roller 18, it would be obvious to one of ordinary skill in the art that the second backup roll (peeling roller) can be heated by a unit that includes the temperature 
Regarding Claim 16, Hara teaches the emboss fabrication apparatus according to Claim 2 (see above rejection of Claim 2), further comprising a third heating unit (temperature adjusting means of each roller, including roller 16 [0060-0061]) provided to the emboss roll (mold roller 16 Figure 1) and configured to heat the emboss roll (heats plurality of points over width of roller 16 [0060-0061]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). Thus, the mold roller (16) has inherent characteristics that anticipates the structural limitations of “a third heating unit”, as claimed in Claim 16, and even though the disclosure of Hara is silent to explicitly introduce the mold roller (16) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the second heating unit for the reeling roller 24, it would be obvious to one of ordinary skill in the art that the emboss roll (molding roller) can be heated by a unit that includes the temperature adjusting means which is configured to heat the emboss roll (molding roller) to a high temperature as necessitated by the operating parameters of the process.
Regarding Claim 17, Hara teaches the emboss fabrication apparatus according to Claim 3 (see above rejection of Claim 3), further comprising a third heating unit (temperature adjusting means of each roller, including roller 16 [0060-0061]) provided to the emboss roll (mold roller 16 Figure 1) and configured to heat the emboss roll (heats plurality of points over width of roller 16 [0060-0061]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). Thus, the mold  Similar to the second heating unit for the reeling roller 24, it would be obvious to one of ordinary skill in the art that the emboss roll (molding roller) can be heated by a unit that includes the temperature adjusting means which is configured to heat the emboss roll (molding roller) to a high temperature as necessitated by the operating parameters of the process.
Regarding Claim 18, Hara teaches the emboss fabrication apparatus according to Claim 4 (see above rejection of Claim 4), further comprising a third heating unit (temperature adjusting means of each roller, including roller 16 [0060-0061]) provided to the emboss roll (mold roller 16 Figure 1) and configured to heat the emboss roll (heats plurality of points over width of roller 16 [0060-0061]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). 
Regarding Claim 20, Hara teaches the emboss fabrication apparatus according to Claim 6 (see above rejection of Claim 6), further comprising a third heating unit (temperature adjusting means of each roller, including roller 16 [0060-0061]) provided to the emboss roll (mold roller 16 Figure 1) and configured to heat the emboss roll (heats plurality of points over width of roller 16 [0060-0061]).
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). Thus, the mold roller (16) has inherent characteristics that anticipates the structural limitations of “a third heating unit”, as claimed in Claim 20, and even though the disclosure of Hara is silent to explicitly introduce the mold roller (16) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the second heating unit for the reeling roller 24, it would be obvious to one of ordinary skill in the art that the emboss roll (molding roller) can be heated by a unit that includes the temperature adjusting means which is configured to heat the emboss roll (molding roller) to a high temperature as necessitated by the operating parameters of the process.
Claims 5, 9-11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2007261202 A) as applied to Claims 1-4 above, and further in view of Riemersma et al. (US-4272473-A), hereinafter Riemersma (provided by applicant in IDS filed 2/23/2020).
Regarding Claim 5, Hara discloses a guide roll (sheet feeding means 26 with roll 26A Figure 1) 
provided opposite to the first backup roll (opposite to roller 18 Figure 1) in a second range of an outer periphery of the first backup roll on a fourth side (Figure 1). Hara further discloses the guide roll configured to supply (feeding means supplies sheet 20 [0025] Figure 1), toward the first backup roll (conveys towards roller 18, see arrow of material supply flow Figure 1), the base material to be conveyed in the conveyance direction on the outer periphery of the first backup roll (conveys towards Figure 1) to enter between the emboss roll and the first backup roll (sheet 20 conveyed between 16 and 18 from roller 26A Figure 1). Hara is silent in disclosing that the guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction.
Riemersma teaches an apparatus and method to make a thermoplastic film embossed with tapered bosses having perforations in the tips of each boss through use of a metallic pattern roll, coupled with the use of heating means, perforating rolls, and an embossing roll (Abstract). Riemersma discloses the guide roll (unwind roll 11 to supply film 10 to embossing roll 13 [Column 4]) is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction (11 is orthogonal to emboss roll 13 Figure 1). Riemersma teaches the advantages of such a configuration include the capability to manufacture a plastic sheet with tapered bosses that exhibit capillary action encouraging the flow of liquid in one direction through the thermoplastic film and discouraging the liquid flow through the thermoplastic film in the other direction and yet allow vapor to pass through the bosses (Column 4). The teachings of Riemersma and the claimed invention would be considered analogous because both ascertain to an apparatus and method to make a thermoplastic film embossed with tapered bosses having perforations in the tips of each boss through use of a metallic pattern roll, coupled with the use of heating means, perforating rolls, and an embossing roll (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the emboss fabrication apparatus of Hara such that guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction, as the injection molding apparatus of Hara as such was recognized to include the capability to manufacture a plastic sheet with tapered bosses that exhibit capillary action encouraging the flow of liquid in one direction through the thermoplastic film and discouraging the liquid flow Column 4).

    PNG
    media_image2.png
    594
    841
    media_image2.png
    Greyscale

Regarding Claim 9, Hara discloses all of the limitations as set forth above in the rejection of Claim 2. Hara discloses a guide roll (sheet feeding means 26 with roll 26A Figure 1) provided opposite to the first backup roll (opposite to roller 18 Figure 1) in a second range of an outer periphery of the first backup roll on a fourth side (Figure 1). Hara further discloses the guide roll configured to supply (feeding means supplies sheet 20 [0025] Figure 1), toward the first backup roll (conveys towards roller 18, see arrow of material supply flow Figure 1), the base material to be conveyed in the conveyance direction on the outer periphery of the first backup roll (conveys towards roller 18 Figure 1) to enter between the emboss roll and the first backup roll (sheet 20 conveyed between 16 and 18 from roller 26A Figure 1). 
Riemersma discloses the guide roll (unwind roll 11 to supply film 10 to embossing roll 13  
[Column 4]) is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction (11 is orthogonal to emboss roll 13 Figure 1). The teachings of Riemersma and the claimed invention would be considered analogous because both ascertain to an apparatus and method to make a thermoplastic film embossed with tapered bosses having perforations in the tips of each boss through use of a metallic pattern roll, coupled with the use of heating means, perforating rolls, and an embossing roll (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emboss fabrication apparatus of Hara such that guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction, as the injection molding apparatus of Hara for the same reasons set forth in Claim 5. 
Regarding Claim 10, Hara discloses all of the limitations as set forth above in the rejection of Claim 3. Hara discloses a guide roll (sheet feeding means 26 with roll 26A Figure 1) provided opposite to the first backup roll (opposite to roller 18 Figure 1) in a second range of an outer periphery of the first backup roll on a fourth side (Figure 1). Hara further discloses the guide roll configured to supply (feeding means supplies sheet 20 [0025] Figure 1), toward the first backup roll (conveys towards roller 18, see arrow of material supply flow Figure 1), the base material to be conveyed in the conveyance direction on the outer periphery of the first backup roll (conveys towards roller 18 Figure 1) to enter between the emboss roll and the first backup roll (sheet 20 conveyed between 16 and 18 from roller 26A Figure 1). Similar to Claim 5, Hara is silent in disclosing that the guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction.

[Column 4]) is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction (11 is orthogonal to emboss roll 13 Figure 1). The teachings of Riemersma and the claimed invention would be considered analogous because both ascertain to an apparatus and method to make a thermoplastic film embossed with tapered bosses having perforations in the tips of each boss through use of a metallic pattern roll, coupled with the use of heating means, perforating rolls, and an embossing roll (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emboss fabrication apparatus of Hara such that guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction, as the injection molding apparatus of Hara for the same reasons set forth in Claim 5. 
Regarding Claim 11, Hara discloses all of the limitations as set forth above in the rejection of Claim 4. Hara discloses a guide roll (sheet feeding means 26 with roll 26A Figure 1) provided opposite to the first backup roll (opposite to roller 18 Figure 1) in a second range of an outer periphery of the first backup roll on a fourth side (Figure 1). Hara further discloses the guide roll configured to supply (feeding means supplies sheet 20 [0025] Figure 1), toward the first backup roll (conveys towards roller 18, see arrow of material supply flow Figure 1), the base material to be conveyed in the conveyance direction on the outer periphery of the first backup roll (conveys towards roller 18 Figure 1) to enter between the emboss roll and the first backup roll (sheet 20 conveyed between 16 and 18 from roller 26A Figure 1). Similar to Claim 5, Hara is silent in disclosing that the guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction.
Riemersma discloses the guide roll (unwind roll 11 to supply film 10 to embossing roll 13  
[Column 4]) is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction (11 is orthogonal to emboss roll 13 Figure 1). The teachings of Riemersma and the claimed invention would be considered analogous because both ascertain to an apparatus and method to make a thermoplastic film embossed with tapered bosses having perforations in the tips of each boss through use of a metallic pattern roll, coupled with the use of heating means, perforating rolls, and an embossing roll (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emboss fabrication apparatus of Hara such that guide roll is opposite to a third side closer to the first range in a second disposition direction orthogonal to the first disposition direction, as the injection molding apparatus of Hara for the same reasons set forth in Claim 5. 
Regarding Claim 15, Hara in view of Riemersma disclose all of the limitations as set forth above in the rejection of Claim 5. Hara in view of Riemersma are silent in explicitly disclosing a second heating unit provided to the second backup roll and configured to heat the second backup roll.
Although not explicitly stated, Hara teaches the temperature adjusting means include the temperature control of the nip roller 18 and the peeling roller 24 is preferably performed for each individual roller ([0085]). Thus, the nip roller (18) has inherent characteristics that anticipates the structural limitations of “a first heating unit”, as claimed in Claim 5, and even though the disclosure of Hara is silent to explicitly introduce the nip roller (18) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Thus, the peeling roller (24) has inherent characteristics that anticipates the structural limitations of “a second heating unit”, as claimed in Claim 6, and even though the disclosure of Hara is silent to explicitly introduce the peeling roller (24) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the first heating 
Regarding Claim 19, Hara in view of Riemersma disclose all of the limitations as set forth above in the rejection of Claim 5. Hara in view of Riemersma are silent in explicitly disclosing a third heating unit provided to the third backup roll and configured to heat the second backup roll.
Although not explicitly stated, Hara teaches the temperature adjusting means include the surface temperature measuring means can be fed back to the temperature adjusting means of each roller, the die 12, etc. and reflected in the temperature control of each roller ([0061]). Thus, the mold roller (16) has inherent characteristics that anticipates the structural limitations of “a third heating unit”, as claimed in Claim 19, and even though the disclosure of Hara is silent to explicitly introduce the mold roller (16) as “a heating unit”, it would have been obvious to one of ordinary skill in the art that the temperature adjusting means function as a heating unit. Similar to the second heating unit for the reeling roller 24, it would be obvious to one of ordinary skill in the art that the emboss roll (molding roller) can be heated by a unit that includes the temperature adjusting means which is configured to heat the emboss roll (molding roller) to a high temperature as necessitated by the operating parameters of the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754